Citation Nr: 9922276	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
knee/leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefit sought.


REMAND

A May 1997 VA medical examination record reported that the 
veteran had a history of fracture of the upper end of the 
tibia just beneath the right knee joint.  The diagnosis was 
traumatic arthritis of the right knee joint on the basis of 
fracture of the upper end of the tibia.

A November 1997 medical report by Brent Clark, M.D., stated 
that the veteran required a complete knee replacement.  It 
was Dr. Clark's opinion that the veteran's right knee 
condition should be service-connected based upon MRI findings 
of an anterior cruciate ligament tear of indeterminate age 
and his physical examination.

At a personal hearing in November 1997, the veteran testified 
that he had broken his right tibia in service when he slipped 
and fell off of a tank.  He testified that he was stationed 
in Germany at the time, and that his leg was put in a cast 
for approximately 5 or 6 weeks.  The veteran was unsure as to 
the date of the incident.
 
Records in the claims folder show that the veteran was 
stationed in Germany from April 1962 to October 1964, and was 
assigned to Company A, 126th Maintenance Battalion.  A health 
record abstract shows that the servicing medical and dental 
activities for the veteran's unit were the following:  51st 
Infantry Dispensary, APO 35; USAH, Augsburg DC No. 2, Neu Ulm 
APO 35; and US Army Dispensary, Schwaebisch Hall, APO 751.

Records in the claims folder show that the veteran was again 
stationed in Germany from December 1966 to January 1968, and 
assigned to Company B, 66th Maintenance Battalion.  A health 
record abstract shows that the servicing medical and dental 
activity for the veteran's unit was the 540th General 
Dispensary APO 09227.

Service medical records in the file do not document the 
injury that the veteran describes.  Service medical records 
in the veteran's claims folder are minimal.  Given his 
extensive period of active service, it would appear as though 
additional records may be outstanding.  The RO did obtain a 
few additional service medical records following the hearing, 
but none reports the incident or injury described by the 
veteran.  After reviewing the record, it is unclear whether 
service medical records were requested for each of the 
veteran's assignments in Germany and whether each servicing 
facility was identified.  Since the veteran's contentions are 
plausible given the medical evidence of record, and since in 
a claim of service connection development for complete 
service medical must precede any determination of well 
groundedness, another attempt to obtain records regarding the 
original injury must be made.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who treated him for a right knee 
condition and leg injury, obtain copies 
of all of the reports from the identified 
sources that are not already of record, 
and associate them with the claims 
folder.

2.  The RO should arrange for exhaustive 
development to secure any treatment 
records that may be available for each of 
the veteran's active duty assignments in 
Germany, and associate them with the 
claims folder.  An effort should also be 
made to obtain any incident reports or 
other records of the claimed injury, 
including names of any witnesses.  All 
official channels for obtaining such 
records should be utilized by the RO, and 
if such records are reported to be 
unavailable, it should be so noted in the 
claims folder.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
notified, but may furnish additional evidence and argument 
while the case is in remand status.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












